Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between Richard Ramlall (the “Employee”), and Primus Telecommunications
Group, Incorporated (“Parent”), and its subsidiary Primus Telecommunications,
Inc. (“PTI” and together with the Parent, the “Employer”).

WHEREAS, the Employer and the Employee entered into an employment offer letter
dated November 2, 2010 (as amended, the “Employment Letter”); and

WHEREAS, effective August 30, 2013, the Employee’s employment with the Employer
was terminated by the Employer “without cause” (as defined in the Employment
Letter).

NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

1. The parties acknowledge and agree that the Employee’s employment with the
Employer has been terminated effective August 30, 2013 (the “Termination Date”).
The Employee acknowledges and agrees that the Employer has no obligation to
re-employ the Employee at any time in the future and, if the Employee should
seek employment with the Employer at some future date, the Employer may choose
to decline the Employee’s request for future employment, without consequence to
the Employer. The Employer agrees that it will not contest the Employee’s
eligibility for unemployment compensation benefits. Notwithstanding the
foregoing, nothing in this Section 1 shall prohibit the Employer from responding
truthfully to inquiries from any governmental agency or regulatory authority
concerning the Employee’s employment with the Employer or the termination
thereof.

2. Once this Agreement becomes effective as described in Section 13 below (the
“Effective Date”), the Employer shall pay (a) the Employee the amount of
$416,666, less applicable deductions and withholdings, including FICA, which
represents (i) one (1) year of the Employee’s current base salary, (ii) an
annual performance bonus and (iii) a 2013 pro-rated bonus, payable in lump sum
on the Employer’s next regular scheduled pay date after the Effective Date;
(b) provided the Employee timely elects to convert the current group life
insurance policy with Reliance Standard to an individual whole life insurance
policy with Reliance Standard, the premiums with respect to such policy on the
Employee’s behalf, for a period of twelve (12) months following the Termination
Date; and (c) the Employee the amount of $10,255, which represents twelve
(12) months of COBRA premiums, based on the 2013 plan in which Employee
participates, provided, however, that if the COBRA premiums increase in 2014,
the Employer shall reimburse the Employee for the difference between the 2013
and the 2014 premiums from the date of such increase until the first anniversary
of the Termination Date ((a), (b) and (c) together, the “Severance Pay”). The
Employer shall become obligated to pay the Severance Pay only if the Employee
has not revoked this Agreement during the seven-day revocation period referenced
in Section 13 below.

3. The Employee currently holds Restricted Stock Units (“RSUs”) covering 15,263
shares of Common Stock and dividend equivalents in the aggregate amount of
$190,787.50 (the “Dividend Equivalent Amount”), which RSUs shall vest on the
Termination Date. Subject to this



--------------------------------------------------------------------------------

Agreement becoming effective in accordance with Section 13, as soon as
practicable following the Effective Date, but in any event no later than
September 15, 2013, the Employer shall issue shares of Common Stock to the
Employee in respect of the RSUs, net of shares of Common Stock to be withheld
with respect to applicable deductions and withholdings, and shall pay the
Employee in cash the Dividend Equivalent Amount, less applicable deductions and
withholdings.

4. As a material inducement to the Employer to enter into this Agreement and in
consideration of the Employer’s promise to provide the Severance Pay pursuant to
Section 2 above, the Employee, on behalf of the Employee, the Employee’s heirs,
legal representatives, executors, administrators and assigns, hereby irrevocably
and unconditionally releases the Employer and all its parent companies,
subsidiaries, affiliates and related entities, together with all of its and
their current, former and future employees, directors, partners, members,
shareholders, officers, agents, attorneys, representatives, insurers,
predecessors, successors, assigns, and the like, and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages or causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
arising on or before the date the Employee signs this Agreement, including, but
not limited to, any claims arising out of or related to (a) the Employment
Letter, (b) the Employee’s employment with the Employer and the ending of that
employment, (c) any contract, express or implied, in writing or oral (other than
the following which are expressly not released (i) all rights that the Employee
may have following the termination of his employment under the Employer’s
Certificate of Incorporation and Bylaws and/or other relevant governing
documents, any applicable Employer insurance and any indemnity agreements to
which the Employee is a party which provide for indemnification, insurance or
other, similar coverage for the Employee with respect to his actions or
inactions as an officer and employee and (ii) the Consulting Agreement, as
defined in Section 6 below), or (d) any rights or claims under any federal,
state or local statute prohibiting any form of discrimination, including,
without limitation, the National Labor Relations Act, Title VII of the 1964
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Virginia Human Rights Act, the Rehabilitation Act of
1973, including Section 504 thereof, the Americans with Disabilities Act, the
Americans with Disabilities Amendments Act of 2008, the Civil Rights Act of 1966
(42 U.S.C. § 1981), the Civil Rights Act of 1991, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Genetic Information Nondiscrimination Act of 2008,
the Family and Medical Leave Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Immigration Reform and Control Act,
the Worker Adjustment and Retraining Notification Act, and the Occupational
Safety and Health Act, all as amended. This release specifically includes, but
is not limited to, any claims based upon race, color, age, religion, sexual
orientation, creed, sex, national origin, ancestry, alienage, citizenship,
nationality, mental or physical disability, marital status, harassment or any
other basis prohibited by law. The Employee further agrees to waive irrevocably
any right to recover under any claim that may be filed on the Employee’s behalf
by the U.S. Equal Employment Opportunity Commission (“EEOC”) or any other
federal, state or local government entity, relating to the Employee’s employment
with the Employer or the ending of that employment. Notwithstanding the
foregoing, this Agreement does not: (x) prohibit or restrict Employee from
communicating, providing relevant information to or

 

2



--------------------------------------------------------------------------------

otherwise cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Agreement or
its underlying facts, or (y) require Employee to notify the Employer of such
communications or inquiry. In addition, the Employer confirms that,
notwithstanding the termination of the Employee’s employment, the Employee shall
continue to have all rights that the Employee may have following the termination
of his employment under the Employer’s Certificate of Incorporation and Bylaws
and/or other relevant governing documents, any applicable Employer insurance and
any indemnity agreements to which the Employee is a party which provide for
indemnification, insurance or other, similar coverage for the Employee with
respect to his actions or inactions as an officer and employee, including,
without limitation, that certain Indemnity Agreement, by and between the
Employee and Parent, dated as of May 11, 2011 (the “Indemnity Agreement”).

5. The Employee represents and warrants that the Employee has not (a) filed or
otherwise initiated any complaints or charges or lawsuits against the Employer
or any other Releasee with any governmental agency or court, or (b) assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein the Employee has against the
Employer or any other Releasee.

6. Ramlall Partners LLC, a Virginia limited liability company of which the
Employee is the sole member, and Parent may be entering into a consulting
agreement following the Termination Date (the “Consulting Agreement”), subject
to this Agreement becoming effective in accordance with Section 13. Except as
set forth in the last sentence of this Section 6, upon the termination of the
Consulting Agreement, or if the Consulting Agreement has not been entered into,
upon the Effective Date, the Employee will return all Employer property,
including without limitation, all equipment, computers/laptops, supplies,
documents, files, records, reports, memoranda, software, credit cards, cardkey
passes, identification badges, door and file keys, computer access codes, disks,
employee or instructional manuals, and all other physical or personal property
the Employee received, prepared or helped to prepare in connection with the
Employee’s employment or consultancy with the Employer, and all copies,
duplicates, reproductions or excerpts thereof, whether such material is in paper
form or electronic or recorded format. Employee will keep the Employer provided
iPad and blackberry, and upon the Termination Date, the Employer will release
the blackberry telephone number to the Employee.

7. The Employee agrees that the Employee will not make, or cause to be made, any
disparaging or defamatory comments about the Employer or about any other
Releasee, nor will the Employee authorize, encourage or participate with anyone
on the Employee’s behalf to make such statements. The Employer agrees that it
will not make, or cause to be made, any disparaging or defamatory statements
about the Employee or authorize, encourage or participate with anyone on the
Employer’s behalf to make such statements.

8. Except to the extent already in the public domain, the Employee agrees to
keep the terms, amount and fact of this Agreement completely confidential,
except as may be required by law or legal process (except to the extent publicly
disclosed by the Employer), and except that the Employee may reveal the terms of
this Agreement to the Employee’s immediate family and the Employee’s legal,
financial and tax advisors, provided that each such individual agrees not to
reveal such information further.

 

3



--------------------------------------------------------------------------------

9. The Employee acknowledges and agrees that the Severance Pay to be provided to
the Employee under Section 2 above shall be in lieu of and discharge any
obligations of the Employer to the Employee for any further compensation,
severance benefits, or any other expectations of remuneration or benefit on the
part of the Employee, except: (a) for the payment of any salary earned but not
paid through the Termination Date, less applicable deductions and withholdings;
(b) for the payment of any accrued but unused paid-time-off as of the
Termination Date, which the parties acknowledge and agree is 30 days, less
applicable deductions and withholdings; (c) for the reimbursement of reasonable
business expenses incurred by the Employee prior to the Termination Date, to be
paid in accordance with the Employer’s policy for reimbursement of employee
business expenses; and (d) to the extent that the Employee qualifies for
benefits under the terms of any employee benefit or equity incentive plan (the
“Equity Plan”) following the Termination Date, which in this case, Employee does
not qualify for such benefit. If applicable, the Employee shall continue to be
entitled to any vested benefits that accrued as of the Termination Date pursuant
to the Equity Plan, but the Employee shall accrue no further benefits after the
Termination Date.

10. The Employee represents and acknowledges that the Employee (a) has been
given a period of forty-five (45) calendar days to consider this Agreement;
(b) has read and understands the terms of this Agreement; (c) has been given an
opportunity to ask questions of the Employer’s representatives; (d) understands
that this Agreement includes a waiver of all rights and claims the Employee may
have under the Age Discrimination In Employment Act of 1967 (29 U.S.C. §621 et
seq.); and (e) has been advised to consult with an attorney prior to signing
this Agreement.

11. The Employee further represents that in signing this Agreement the Employee
does not rely, and has not relied, on any representation or statement not set
forth in this Agreement made by any representative of the Employer or any other
Releasee with regard to the subject matter, basis or effect of this Agreement or
otherwise.

12. This Agreement is knowingly and voluntarily entered into by all parties.

13. For a period of seven (7) calendar days after the date the Employee signs
this Agreement (which shall not be prior to the Termination Date), the Employee
has the right to revoke this Agreement by delivering written notice of
revocation to CEO, 460 Herndon Parkway, Suite 150, Herndon, VA 20170 prior to
midnight on the seventh (7th) calendar day following the date on which the
Employee signs this Agreement. The Agreement shall not be effective or
enforceable, and the Employee shall not be entitled to any Severance Pay, unless
and until seven (7) calendar days have elapsed from the date the Employee signs
this Agreement, and the Employee has not revoked the Agreement during that seven
(7) calendar day period.

14. The Employee acknowledges that he shall continue to be bound by the Non
Competition, Non-Solicitation and Confidentiality Agreement, dated November 11,
2010, by and between PTI and Employee (“Confidentiality Agreement”); provided,
however, that nothing in the Confidentiality Agreement shall prohibit or be
deemed to prohibit Employee from (a) serving

 

4



--------------------------------------------------------------------------------

on the board of directors of Evolving Systems Inc. and performing his duties in
connection therewith or (b) providing investor relations, social media, and/or
regulatory services to entities other than the Employer.

15. The Employee hereby confirms his resignation effective as of the Termination
Date, as an officer and a director of the Employer and all of its parents,
affiliates, subsidiaries and associated or related corporations and shall
execute a resignation letter, the form of which is attached hereto as Exhibit A.

16. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements, understandings or arrangements between
the parties as to the subject matter of this Agreement, except that the
following shall survive this Agreement and remain in full force and effect in
accordance with their terms: any provision of the Employment Letter that
contemplates performance by the Employee, the Employer or Parent after the
Termination Date, the Confidentiality Agreement (as modified by the terms
hereof) and the Indemnity Agreement.

17. Employee acknowledges that Employee has a legal obligation to refrain from
trading in the Employer’s securities while in possession of material non-public
information regarding the Employer will continue after leaving the Employer and
that after the Termination Date any transactions by Employee in the Employer’s
securities will be effected by Employee independently of the Employer.

18. Employee acknowledges that, even though effective as of the Termination
Date, Employee will no longer be an executive officer of the Employer, any
transaction by Employee in the Employer’s securities executed within a period of
less than six months of an opposite-way transaction that occurred while Employee
was an executive officer of the Employer will continue to be subject to the
reporting and liability provisions of Section 16 of the Securities Exchange Act
of 1934, as amended, and the rules promulgated thereunder, and that Employee
will remain responsible for complying with such provisions. Employee further
acknowledges that, within 45 days after the end of the Employer’s fiscal year,
all former executive officers who conducted unreported transactions in the
Employer’s securities during the fiscal year may be required to file a year-end
report with the Securities and Exchange Commission, and that Employee’s failure
to respond on a timely basis to a request from the Employer for a written
representation that no such filing is due may result in disclosure in the
Employer’s Proxy Statement and Annual Report on Form 10-K that Employee is
delinquent with respect to a required report.

19. Employee acknowledges that during his employment with the Employer, Employee
had access to trade secrets and other confidential and/or proprietary
information (“Confidential Information”). Employee agrees that he will use his
best efforts and utmost diligence to preserve, protect, and prevent the
disclosure of such Confidential Information, and that he shall not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, except in accordance with the
Consulting Agreement. Employee acknowledges that as used in this Agreement,
“Confidential Information” includes, but is not limited to, all methods,
processes, techniques, practices, product designs, trade secrets, pricing
information, billing histories, customer requirements, customer lists, employee
lists, salary information, personnel matters, financial data, operating results,
plans,

 

5



--------------------------------------------------------------------------------

contractual relationships, projections for new business opportunities for new or
developing business for the Employer, its parent, subsidiaries or affiliates,
and technological innovations in any stage of development. “Confidential
Information” also includes, but is not limited to, all notes, records, software,
drawings, handbooks, manuals, policies, contracts, memoranda, sales files, or
any other documents generated or compiled by any employee of the Employer, its
parent, subsidiaries or affiliates. Such information is, and shall remain, the
exclusive property of the Employer, its parent, subsidiaries or affiliates, and
Employee hereby covenants and agrees that he shall promptly return all such
information to the Employer upon the termination of the Consulting Agreement.

20. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to rules regarding
conflicts of law. The Employee irrevocably submits to and recognizes the
jurisdiction of Virginia’s state courts or, if appropriate, a federal court
located in the Commonwealth of Virginia (which courts, for purposes of this
Agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
of any subject addressed in this Agreement.

21. The provisions of this Agreement are severable, and if any part or provision
of it is found to be unenforceable, the other parts and provisions shall remain
fully valid and enforceable, provided, however, that if the release provided for
in Section 4 above (or any part thereof) is found to be invalid, the parties
shall negotiate a modification to such release to ensure the maximum
enforceability permitted by law.

22. This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument.

23. Neither this Agreement nor any part of it may be modified, amended, changed
or terminated orally, and any modification, amendment, or termination must be in
writing signed by the parties hereto. Any waiver of any term or provision of
this Agreement must be in writing and signed by the party granting the waiver.

24. This Agreement shall be binding on, and inure to the benefit of, the
Employee and the Employer and each of their respective heirs, administrators,
representatives, executors, successors, assigns, parent companies, subsidiaries
and affiliates.

25. Each party shall bear its or his own attorneys’ fees and costs incurred in
connection with this Agreement.

26. Any provision of this Agreement that contemplates performance after any
termination or expiration of this Agreement shall survive any termination or
expiration of this Agreement and continue in full force and effect.

[Remainder of Page Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the
date(s) indicated below.

 

EMPLOYEE:

/s/ Richard Ramlall

Richard Ramlall Date:   August 30, 2013 Primus Telecommunications, Inc. By:  

/s/ James C. Keeley

Name:   James C. Keeley Title:   Chief Financial Officer Date:   August 30, 2013
Primus Telecommunications Group, Incorporated By:  

/s/ Neil Subin

Name:   Neil Subin Title:   Chairman Date:   August 30, 2013



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATION

August 31, 2013

Primus Telecommunications Group, Incorporated

460 Herndon Parkway, Suite 150

Herndon, VA 20170

 

Re: PTGi — Resignation

Ladies and Gentlemen:

Effective as of the date first written above, the undersigned hereby resigns,
(i) as a director of; and (ii) from any position as an officer of, Primus
Telecommunications Group, Incorporated, a Delaware corporation, or all of its
subsidiaries or affiliates.

 

Sincerely, Richard Ramlall